Citation Nr: 1226514	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder manifested by depression, anxiety and sleep impairment.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an enlarged prostate gland.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for posttraumatic stress disorder (PTSD), such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with anxiety, depression, sleep problems and PTSD.  The Board has reframed the issue remaining on appeal accordingly. 

The issue of entitlement to service connection for bilateral foot fungus, in an October 2007 letter, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that the Veteran additionally perfected an appeal for entitlement to service connection for tinnitus.  Such benefit was granted in a December 2011 rating decision with no subsequent notice of disagreement; thus, the Board no longer has jurisdiction over such issue.

The issues of entitlement to service connection for bilateral hearing loss, headaches, an enlarged prostate and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD as a result of fear of hostile military activity, as indicated by a VA licensed clinical psychologist.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for an acquired psychiatric disorder.  Therefore, no further development with respect to the matters decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.  However, if the claimed stressor is not combat-related, the veteran's lay testimony regarding the in-service stressor is insufficient, standing alone, to establish service connection, and must be corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Recent amendments of the regulation have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor under specific circumstances.  On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service personnel records indicate that he served as a lineman with the 40th Signal Battalion from July 1969 to July 1970 in the Republic of Vietnam.

A March 2010 VA treatment record indicates that the Veteran had a PTSD consult.  He was provided a fee based referral for private psychiatric treatment.

A private treatment record dated May 2008 indicates that the Veteran presented with symptoms of PTSD, chronic and psychotic disorder, not otherwise specified.  He reported hypervigilance, flashbacks, and occasional nightmares, as well as visual hallucinations and paranoia, depression, irritability, and insomnia.  The provider recommended continuing the Veteran's anti-depressant therapy, prescribed at the VA, as well as starting an atypical antipsychotic for his PTSD and psychotic symptoms.  

A July 2008 VA treatment note reflects continued PTSD symptomatology, including hypervigilance, flashbacks, and occasional nightmares associated with a chronic psychotic disorder.  The Veteran's primary care provider continued his prescription for Zoloft and started him on antipsychotic medication.  He was advised to follow up with private mental health treatment.

The Veteran was afforded a VA psychiatric examination with a Licensed Clinical Psychologist in November 2011.  The Veteran's stressor was described.  Specifically, while sitting in the chow hall one day during service, there was incoming artillery fire.  He left the cafeteria and took cover in a bunker.  The examiner noted that this stressor was related to the Veteran's fear of hostile military activity.  The examiner then indicated that the Veteran met all criteria for a diagnosis of PTSD.  More specifically, she indicated that under Criterion A, he was exposed to a traumatic event where he was confronted with an event that threatened death or serious injury and his response involved intense fear, helplessness or horror.  Under Criterion B, he persistently re-experienced the stressor with physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Under Criterion C, persistent avoidance was manifested by a feeling of detachment or estrangement from others and efforts to avoid thoughts, feelings or conversations about the trauma.  Under Criterion D, persistent symptoms of increased arousal were difficulty with sleep, difficulty concentrating, hypervigilance and an exaggerated startle response, with a duration of more than one month meeting Criterion E.  However, the examiner also indicated that the Veteran's PTSD symptoms do not cause clinically significant distress or impairment in social, occupational or other important areas of functioning and that he did not meet the full criteria for PTSD.  The examiner went on to indicate that the Veteran's symptoms include chronic sleep impairment and mild memory loss, attributable to his diagnosis, as well self- isolation (which did not cause functional impairment).    

In summary, the Board finds the evidence in the Veteran's personnel records of his service in Vietnam along with his description of in-service stressors, consistent with his circumstances of service, indicate that his fear of hostile military activity has manifested in PTSD.  Specifically, the VA examiner indicated that his stressor was adequate to support a diagnosis of PTSD.  Additionally, the May 2008 private psychiatric report relates his current PTSD to in-service stressors.  Thus, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran suffers from PTSD due to fear of hostile military activity consistent with his circumstances of service and that service connection is warranted.  While the VA examiner in May 2008 found that the Veteran's symptoms were subclinical in severity, other evidence of record clearly establishes a PTSD diagnosis as required under 38 C.F.R. § 4.125.   The Board additionally finds that the symptomatology claimed by the Veteran to include depression, sleep problems and anxiety are described as manifestations of his PTSD, as indicated by his private provider.  Thus, granting service connection for PTSD encompasses all of his claimed psychiatric symptomatology.  


ORDER

Entitlement to service connection for a psychiatric disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board notes that the Veteran was treated for rashes on his groin, leg and buttock in service in November 1969 and February 1970. 

Additionally, the Veteran was treated for burning on urination or urethritis while in-service in January 1969, June 1969 and January 1970. 

As the Veteran had in-service treatment for rashes and in-service problems with his urinary tract, the Board finds that he should be afforded VA examinations to determine if he has current rashes and/or an enlarged prostate which is related to his in-service treatment.

The Veteran additionally claims that he has had headaches since service.  He is competent to report this, as it is capable of lay observation.  Moreover, the Board finds no basis for questioning the credibility of his contentions.  Accordingly, based on such claims, a VA examination should be provided to determine the etiology of his claimed headaches.  Additionally, as he is now service-connected for a psychiatric disability, the examiner should also consider whether any headache disorder may be secondary thereto. 

Further regarding the headache claim, although the Veteran was provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), that notice did not advise the Veteran of the elements of service connection generally or for service connection on a secondary basis.  On remand, he should be so notified.

An October 2010 VA treatment record indicates that the Veteran had applied for benefits from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his lack of entitlement to Social Security benefits must be requested.  It is necessary to obtain the Social Security records with respect to all of the claimed disabilities, as it is unclear from the record which disabilities were considered by the Social Security Administration.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notification letter which complies with all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, with respect to the claim for service connection for headaches on a secondary basis.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

3.  Obtain and associate with the claims file (or virtual file) relevant VA treatment records not already associated.

4.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of any skin condition.  All diagnoses should be noted.  

Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any chronic skin condition is related to rashes noted in service.  The examiner must specifically consider in-service evidence of rashes as noted above.  

The examiner, in determining whether there is a chronic skin disorder, should take into account the Veteran's statements, as well as the clinical records. The examiner should be aware that the finding of a chronic skin disorder is not dependent on the existence of a flare-up at the time of the examination.

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of any prostate disorder.  

Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any prostate problems, to include an enlarged prostate, are related to active service.  The examiner must specifically consider in-service evidence of burning on urination and urethritis as noted above.  

The examiner, in determining whether there is a chronic urological disorder, should take into account the Veteran's statements, as well as the clinical records. 

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

6.  Schedule the Veteran for a VA examination to determine the nature of the Veteran's headaches and to obtain an opinion as to whether any disabilities found are related to service. The claims file should be provided to and reviewed by the examiner. 

Following review of the claims file and examination of the Veteran, the examiner should indicate an opinion as to whether there is a 50 percent or better probability that she has current headaches that are related to active duty. The examiner, in determining whether there is a headache disorder, should take into account the Veteran's statements, as well as the clinical records. 

The examiner should additionally determine if the Veteran's headaches are proximately due to his service-connected psychiatric disorder.  If not, the examiner should then indicate whether any headache disorder has been aggravated by the service-connected psychiatric disability.  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the headaches before the onset of aggravation.  

The examiner should provide a clear rationale for all opinions expressed. If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative. 

7.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of any myelodyspastic syndrome, claimed as leukemia, leukopenia and anemia.  

Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any myelodyspastic syndrome, claimed as leukemia, leukopenia and anemia is related to active service, to include any incident of service such as exposure to Agent Orange.  The examiner must specifically consider in-service exposure to Agent Orange as such has been conceded based on the Veteran's service in Vietnam.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  

Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

8.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


